Order entered June 16, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00711-CV
                                    No. 05-15-00713-CV
                                    No. 05-15-00714-CV
                                    No. 05-15-00715-CV

                       IN RE ROBERT PAYNE WATSON, Relator

                Original Proceeding from the 397th Judicial District Court
                                 Grayson County, Texas
                 Trial Court Cause Nos. 064200, 065683, 065684, 062770
                                          ORDER
                       Before Justices Lang-Miers, Evans and Whitehill

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   DAVID EVANS
                                                          JUSTICE